Order entered January 9, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-13-01756-CV

                         TODD SALTERS, ET AL., Appellants

                                           V.

                                RYAN D. MOORE, Appellee

                    On Appeal from the 14th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-13-13495-A

                                       ORDER
             Before Chief Justice Wright and Justices O’Neill and Lang-Miers

      We DENY appellants’ motion for temporary orders pending interlocutory appeal.


                                                  /s/   MICHAEL J. O’NEILL
                                                        JUSTICE